DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/355,710, filed on 11/18/2016.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (2012/0170097, of record), in view of Mosallaei et al. (2014/0085693, of record).

Regarding claim 1, Han discloses a beam steering device (Figure 11) comprising: a conversion layer (R13, refractive index change layer) comprising a material with a refractive index which is variable via electrical control ([0095]); a driver configured to electrically change the refractive index of the conversion layer (V4, voltage applying unit; [0095]); and a nanoantenna pattern layer comprising a lower antenna pattern layer vertically stacked on the conversion layer (n1, plasmonic nano-antenna, includes M13, metallic layer; [0094] teaches M13, metallic layer, may be a structure in which a plurality of unit nanostructures n1 are continuously arranged), wherein the nanoantenna pattern layer comprises an array of a plurality of nanoantenna elements (Figure 11, n1, plasmonic nano-antenna).
Han fails to teach a plurality of nanoantenna pattern layers comprising an upper nanoantenna pattern layer and the lower nanoantenna pattern layer vertically stacked on the conversion layer, such that the lower nanoantenna pattern layer is disposed between the conversion layer and the upper nanoantenna pattern layer, wherein each of the plurality of nanoantenna pattern layers comprises an array of a plurality of nanoantenna elements, and a size of the nanoantenna elements located in the upper nanoantenna pattern layer is different from a size of the nanoantenna elements located 
Mosallei discloses a plurality of nanoantenna pattern layers ([0011] teaches a first nanoantenna layer and a second nanoantenna layer) comprising an upper nanoantenna pattern layer ([0011] teaches a first nanoantenna layer) and a lower nanoantenna pattern layer ([0011] teaches a second nanoantenna layer) vertically stacked ([0011] teaches the second nanoantenna layer is disposed on the first nanoantenna layer), such that the lower nanoantenna pattern layer is disposed between the conversion layer and the upper nanoantenna pattern layer (the combination of Han and Mosallei is considered to teach this aspect), wherein each of the plurality of nanoantenna pattern layers comprises an array of a plurality of nanoantenna elements ([0011] teaches the first and second nanoantenna layers include a plurality of first and second nanostructures, respectively), and a size of the nanoantenna elements located in the upper nanoantenna pattern layer is different from a size of the nanoantenna elements located in the lower nanoantenna pattern layer (at least Figure 11a depicts the difference in sizes between the upper and lower nanoantenna pattern layer, wherein one layer is the slot while the other is the loop).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Han to incorporate the teachings of Mosallei and provide a plurality of nanoantenna pattern layers comprising an upper nanoantenna pattern layer and the lower nanoantenna pattern layer vertically stacked on the conversion layer, such that the lower nanoantenna pattern layer is disposed between the conversion layer and the upper nanoantenna pattern layer, wherein each of the 

Regarding claim 10, the modified Han discloses the beam steering device of claim 1, wherein the lower nanoantenna pattern layer comprises an insulating material disposed between adjacent ones of the plurality of nanoantenna elements (Han: Figure 11, n1, plasmonic nano-antenna pattern layers, are spaced from each other by 10, nanoparticles; [0094] teaches the nanoparticles are formed of dielectric material and similarly, Hollingsworth discloses an insulating dielectric layer).

Regarding claim 11, the modified Han discloses the beam steering device of claim 1, comprising a plurality of unit cells (Han: Figure 11; a unit cell will be considered to be two n1, plasmonic nano-antennas), wherein in each of the plurality of unit cells, each of the plurality of nanoantenna pattern layers comprises a plurality of nanoantenna elements (Han: Figure 11; since a unit cell will be considered to be two n1, plasmonic nano-antennas, the limitation is met).

Regarding claim 12, the modified Han discloses the beam steering device of claim 11, wherein each of the plurality of unit cells comprises a plurality of nanoantenna elements of a same size (Han: Figure 11).

Regarding claim 13, the modified Han discloses the beam steering device of claim 11, wherein a size of the plurality of nanoantenna elements of a first one of the plurality of unit cells is different from a size of the plurality of nanoantenna elements of a second one of the plurality of unit cells (Mosallaei: at least [0020] teaches the nanostructure geometry, size, or aspect ratio are varied across each row of the array according to a graded pattern).

Regarding claim 14, the modified Han discloses the beam steering device of claim 1, wherein each of the plurality of nanoantenna pattern layers comprises at least one material selected from a group consisting of gold (Au), silver (Ag), titanium nitride (TiN), tantalum nitride (TaN), platinum (Pt), aluminum (Al), and an alloy of one of gold (Au), silver (Ag), titanium nitride (TiN), tantalum nitride (TaN), platinum (Pt), and aluminum (Al) ([0094] teaches M13, metallic layer, may be formed of at least gold, silver, or aluminum).

Regarding claim 15, the modified Han discloses the beam steering device of claim 1, wherein the conversion layer comprises an oxide semiconductor (at least [0075] teaches known oxide semiconductor materials to be used as a refractive index change layer).

Regarding claim 16, the modified Han discloses the beam steering device of claim 1, wherein the conversion layer comprises at least one material selected form a 

Regarding claim 17, Han discloses a system (Figure 11) comprising: a beam steering device (Figure 11) comprising: a conversion layer (R13, refractive index change layer) comprising a material with a refractive index which is variable via electrical control ([0095]), a driver configured to electrically change the refractive index of the conversion layer (V4, voltage applying unit; [0095]), and a nanoantenna pattern layer comprising a lower antenna pattern layer vertically stacked on the conversion layer (n1, plasmonic nano-antenna, includes M13, metallic layer; [0094] teaches M13, metallic layer, may be a structure in which a plurality of unit nanostructures n1 are continuously arranged), wherein the nanoantenna pattern layer comprises an array of a plurality of nanoantenna elements (Figure 11, n1, plasmonic nano-antenna), and configured to steer an incident beam such that the incident beam is reflected at a desired angle (at least Figure 13); a driving circuit, electrically connected to the driver (the circuit comprising V4, voltage applying unit, E13, first electrode, and E23, second electrode), the driving circuit configured to electrically change the refractive index of the conversion layer of the beam steering device via the driver (at least [0095]; Figure 11); 
Han fails to teach a plurality of nanoantenna pattern layers comprising an upper nanoantenna pattern layer and the lower nanoantenna pattern layer vertically stacked on the conversion layer, such that the lower nanoantenna pattern layer is disposed between the conversion layer and the upper nanoantenna pattern layer, wherein each of the plurality of nanoantenna pattern layers comprises an array of a plurality of nanoantenna elements, and a size of the nanoantenna elements located in the upper nanoantenna pattern layer is different from a size of the nanoantenna elements located in the lower nanoantenna pattern layer. Han and Mosallei are related because both teach nanoantennas for light processing.
Mosallei discloses a plurality of nanoantenna pattern layers ([0011] teaches a first nanoantenna layer and a second nanoantenna layer) comprising an upper nanoantenna pattern layer ([0011] teaches a first nanoantenna layer) and a lower nanoantenna pattern layer ([0011] teaches a second nanoantenna layer) vertically stacked ([0011] teaches the second nanoantenna layer is disposed on the first nanoantenna layer), such that the lower nanoantenna pattern layer is disposed between the conversion layer and the upper nanoantenna pattern layer (the combination of Han and Mosallei is considered to teach this aspect), wherein each of the plurality of nanoantenna pattern layers comprises an array of a plurality of nanoantenna elements ([0011] teaches the first and second nanoantenna layers include a plurality of first and second nanostructures, respectively), and a size of the nanoantenna elements located in the upper nanoantenna pattern layer is different from a size of the nanoantenna 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Han to incorporate the teachings of Mosallei and provide a plurality of nanoantenna pattern layers comprising an upper nanoantenna pattern layer and the lower nanoantenna pattern layer vertically stacked on the conversion layer, such that the lower nanoantenna pattern layer is disposed between the conversion layer and the upper nanoantenna pattern layer, wherein each of the plurality of nanoantenna pattern layers comprises an array of a plurality of nanoantenna elements, and a size of the nanoantenna elements located in the upper nanoantenna pattern layer is different from a size of the nanoantenna elements located in the lower nanoantenna pattern layer. Doing so would allow for enhanced and accurate processing of light.


Claims 2-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (2012/0170097, of record), in view of Mosallaei et al. (2014/0085693, of record), as applied to claims 1 and 17, above, and further in view of Otsuka et al. (2004/0080803, of record).

Regarding claim 2, the modified Han discloses the beam steering device of claim 1, but fails to teach further comprising a reflective mirror layer disposed between the conversion layer and the driver. The modified Han and Otsuka are related because both teach a light modulating device.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Han to incorporate the teachings of Otsuka and provide a reflective mirror layer disposed between the conversion layer and the driver. Doing so would allow for a more reliable device capable of having adequate intensity of modulated light.

Regarding claim 3, the modified Han discloses the beam steering device of claim 2, wherein the conversion layer is disposed between the reflective mirror layer and the plurality of nanoantenna pattern layers (since the modification allows for a reflective mirror layer to be disposed between an electrode layer and the refractive index change layer, the modified Han is viewed to teach this limitation wherein Han's R13, refractive index change layer, is disposed between a reflective mirror layer, and n1, plasmonic nano-antenna).

Regarding claim 4, the modified Han discloses the beam steering device of claim 2, further comprising an insulating material layer disposed between the conversion layer and the reflective mirror layer (Otsuka: 59, undoped InP film, considered to be at least 

Regarding claim 5, the modified Han discloses the beam steering device of claim 2, wherein the reflective mirror layer comprises a metal pattern comprising an array of metal portions (Otsuka: Figure 15a, 18, gold dots).

Regarding claim 6, the modified Han discloses the beam steering device of claim 5, wherein an insulating material is disposed between adjacent metal portions in the reflective mirror layer (Otsuka: 59, undoped InP film, considered to be at least partially insulating, is disposed between 4, refraction index adjusting layer, and 18, gold dots).

Regarding claim 7, the modified Han discloses the beam steering device of claim 2, wherein the reflective mirror layer comprises a substantially uniform metal material (Otsuka: Figure 15a).

Regarding claim 8, the modified Han discloses the beam steering device of claim 2, wherein the reflective mirror layer and the plurality of nanoantenna elements each comprise a same metal material (Han: [0094] teaches M13, metallic layer, may be formed of at least gold, silver, or aluminum; Otsuka: 18, gold dots).

Regarding claim 18, the modified Han discloses the system of claim 17, but fails to teach further comprising a reflective mirror layer disposed between the conversion 
Otsuka discloses a system (Figure 15a) comprising a reflective mirror layer disposed between the conversion layer and the driver (Figure 15a, 18, gold dots; Figure 15a depicts 18, gold dots, are disposed between 4, refraction index adjusting layer, and 8, lower electrode, which is considered to be connected to a driver, or voltage source; [0116] teaches 18, gold dot layer, is used in place of a reflective layer; [0117] teaches the gold dot layer reflects light).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Han to incorporate the teachings of Otsuka and provide a reflective mirror layer disposed between the conversion layer and the driver. Doing so would allow for a more reliable device capable of having adequate intensity of modulated light.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (2012/0170097, of record), in view of Mosallaei et al. (2014/0085693, of record), in view of Otsuka et al. (2004/0080803, of record), as applied to claim 18, above, and further in view of Yu et al. (2013/0208332, of record).

Regarding claim 20, the modified Han discloses the system of claim 18, wherein each of the plurality of nanoantenna pattern layers comprises a plurality of nanoantenna pattern elements (Han: Figure 11).

Yu discloses a beam steering device wherein a size of each of the plurality of nanoantenna pattern elements and a spacing between adjacent ones of the plurality of nanoantenna pattern elements is smaller than a wavelength of the incident beam (at least Figure 13, [0084]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Han to incorporate the teachings of Yu and provide a size of each of the plurality of nanoantenna pattern elements and a spacing between adjacent ones of the plurality of nanoantenna pattern elements is smaller than a wavelength of the incident beam. Doing so would allow for efficient light modulation.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claims 9 and 19, along with the structural limitations positively recited in claims 1 and 17, respectively, in a manner that would be appropriate under 35 U.S.C. 102 or 103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/           Primary Examiner, Art Unit 2872